Concurring Opinion by
Mr. Justice O’Brien :
I agree with the reasoning of the majority on all points except its treatment of the listing of appellant’s wife as a witness on the bill of indictment. I hesitate to accept a document prepared by the district attorney rather than the listing of the wife on the bill of indictment. Especially is this true where it is entirely unnecessary to do so. In a habeas corpus proceeding involving the appellant here, we affirmed, Com. ex rel. Haines v. Banmiller, 398 Pa. 7, 157 A. 2d 167 (1959) on the opinion of Judge Sheely in the court below, reported in 19 Pa. D. & C. 2d 219 (1959). That court stated, at 221: “Attached to the petition is a photographic copy of the back of the indictment. The name of Mrs. Lulu Haines is endorsed thereon as a witness for the Commonwealth. Whether she was called by the grand jury does not appear and defendant does not so allege. [He does now.] If she were called before the grand jury, that fact may have been a valid ground *244upon ■ which to base a motion to quash the indictment (Commonwealth v. Sees, 31 Pa. C.C. 507 (1905)), but after he has been convicted by a jury upon proper evidence, it is too late to attempt to raise this question: Commonwealth v. Schupp, 21 Dist. R. 1088 (1912).
■ “In Commonwealth v. Spattenhover, 8 Luz. 101 (1897) the court said: \ . . after a conviction, it is illogical and contradictory to go behind a verdict upon competent testimony to inquire into the relevancy or competency of the evidence upon which the bill of- indictment was found/ citing I Chitt. Grim. Law 320, wherein it is stated: ‘If the grand jury find the bill upon incompetent or improper evidence, yet if the prisoner be afterwards tried on legal and sufficient testimony, it seems that the conviction cannot be shaken.’ See also Commonwealth v. Snyder, 1 Leh. 20 (1904), Trexler, P. J.”
Mr. Justice Eoberts joins in this concurring opinion.